NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


               LAURA ANN CAVNESS, Petitioner/Appellant,

                                        v.

             BRIAN HOWARD WILSON, Respondent/Appellee.


              CARL ENSTRAND, et al., Intervenors/Appellees.


                           No. 1 CA-CV 19-0827 FC
                                FILED 10-1-2020


           Appeal from the Superior Court in Maricopa County
                          No. FC2012-004322
                  The Honorable Kevin B. Wein, Judge

                                  AFFIRMED


                                   COUNSEL

Laura Ann Cavness, Phoenix
Petitioner/Appellant
                           CAVNESS v. WILSON
                           Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge David B. Gass and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1             Laura Ann Cavness, biological mother to G.C., appeals the
trial court’s order denying her Petition to Establish Child Support. Cavness
and G.C.’s father, Brian Howard Wilson, divorced in 2013. In 2017, G.C.’s
older sister and husband (“Intervenors”) intervened to stand in loco parentis
to G.C due to Mother’s temporary involuntary commitment to a mental
health facility and Father’s then-unknown location. Since then, G.C. has
resided with Intervenors. In November 2017, the court entered a child
support order suspending Father’s obligations under any prior agreement.
Intervenors have never requested child support.

¶2            Among other ancillary proceedings, Cavness filed a petition
asking the court to order her to pay child support to Intervenors and to
order Father to pay her past child support. The trial court held a hearing on
the petition on November 4, 2019.

¶3              At the hearing, the court treated Cavness’s petition as a
petition to modify child support, noting that prior orders on support had
been entered. The court found Father’s child support obligation terminated
on November 1, 2017. The court also noted that Intervenors had not asked
for child support and that Intervenors appeared to be providing for all of
G.C.’s needs. The court accordingly found “there has been no substantial
and continuing change that warrants modification of the current orders
whereby neither Father nor [Cavness] are obligated to pay child
support . . .” and denied the petition. Mother timely appealed.

¶4            We review the denial of a petition to modify child support for
an abuse of discretion. Nia v. Nia, 242 Ariz. 419, 422, ¶ 7 (App. 2017). A court
may modify an award of child support based only upon “a showing of
changed circumstances that are substantial and continuing.” Jenkins v.
Jenkins, 215 Ariz. 35, 39, ¶ 16 (App. 2007) (citing A.R.S. § 25-327). The
moving parent bears the burden to demonstrate changed circumstances
with competent evidence. Id. Mother did not present any evidence in the




                                       2
                           CAVNESS v. WILSON
                           Decision of the Court

trial court meriting a finding of changed circumstances from the previous
order, and she does not allege any on appeal.

¶5            Mother argues that she “invoked her right to pay child
support” under A.R.S. § 25-501 and that the court was therefore obligated
to grant her petition. Put simply: the statute provides for no such right. See
Stein v. Sonus USA, Inc., 214 Ariz. 200, 201, ¶ 3 (App. 2007) (a court applies
the plain meaning of a statute). Section 25-501(A) establishes the general
duty of parents to provide support for their children. It does not establish
any standalone parental right to pay support in the absence of a court order
to do so.

¶6            The trial court did not abuse its discretion and we therefore
affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3